Citation Nr: 0726577	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).       


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  The veteran testified before 
the Board in June 2007.  


FINDING OF FACT

The veteran's bilateral hearing loss and tinnitus have a 
single disability rating of 60 percent.  His 
service-connected disabilities are not shown to be of such 
severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 
2317 (1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2) (2006), provide for a total rating when there 
is a single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2006), provide 
for a TDIU when, due to service-connected disability, a 
veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2006).    

Here, the veteran has been granted a 50 percent disability 
rating for his bilateral hearing loss disability, and a 10 
percent rating for his tinnitus, for a combined disability 
rating of 60 percent.  For purposes of determining a TDIU 
rating, disabilities resulting from a common etiology will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).  
Because the veteran's hearing loss and tinnitus result from a 
common etiology, they are considered a single disability and 
the veteran does meet the criteria of 38 C.F.R. § 4.16(a) 
because he has a single disability rated as 60 percent 
disabling.  

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that the veteran completed four years of high 
school.  He has worked as a bus driver, catering company 
salesperson, and lead concession manager.  He had been 
unemployed since 1982.  He took a job in 2005, but is 
presently unemployed.  The veteran reported being unable to 
take any jobs involving interaction with a crowd of people 
because he could not hear properly.  The Board notes that the 
veteran has stated that he had to stop working as a caterer 
and at a concession stand because he could not hear 
instructions or orders from customers.  However, nothing in 
the evidence of record specifically shows that the veteran's 
service-connected disabilities alone played any role in his 
ceasing to be employed.  

VA medical records dated from August 1999 to February 2005 
show that the veteran received periodic treatment for his 
hearing loss and tinnitus.  These records do not mention the 
extent to which his service-connected disabilities rendered 
the veteran unemployable.  The medical records also show that 
the veteran suffers from cerebrovascular accident with 
dysesthesia, hypertension, renal insufficiency, 
hyperlipidemia, glucose intolerance, anemia, nocturia, sinus 
bradycardia, spinal stenosis of the lumbar region, gout, 
trigger finger, hemorrhage of the gastrointestinal tract, 
peptic ulcer disease, atrial fibrillation, benign prostatic 
hypertrophy, and diffuse arteriosclerotic disease of the 
lower extremities.  These disabilities are not service-
connected.  

On VA examination in May 2001, the veteran reported noise 
exposure during service when he worked on a ship as a gun 
striker, underwent demolitions training, and was around heavy 
shelling in Okinawa.  He stated that he had noticed 
increasing hearing problems in recent years and had 
previously tried hearing aids for a few years.  He complained 
of hearing difficulties in most environments and wished to 
wear hearing aids again.  Audiometric examination results 
were recorded as 45 at 500 Hertz, 45 at 1000 Hertz, 55 at 
2000 Hertz, 60 at 3000 Hertz, and 70 at 4000 Hertz for the 
right ear, and as 45 at 500 Hertz, 45 at 1000 Hertz, 60 at 
2000 Hertz, 65 at 3000 Hertz, and 80 at 4000 Hertz for the 
left ear.  Examination revealed moderate to severe bilateral 
sensorineural hearing loss.  The examiner found that 
thresholds were slightly poorer than expected based on age-
related norms and stated that it was likely that the hearing 
loss was due at least in part to the effects of noise 
exposure during service as well as the aging process.  

On VA examination in December 2002, the veteran denied having 
any occupational or recreational noise exposure and ear 
disease or trauma.  The examiner noted that the veteran had a 
history of renal insufficiency, hypertension, and 
cerebrovascular accident.  Audiometric examination results 
were recorded as 45 at 500 Hertz, 50 at 1000 Hertz, 55 at 
2000 Hertz, 70 at 3000 Hertz, and 70 at 4000 Hertz for the 
right ear, and as 50 at 500 Hertz, 50 at 1000 Hertz, 65 at 
2000 Hertz, 70 at 3000 Hertz, and 75 at 4000 Hertz for the 
left ear.  The diagnosis was stable sensorineural hearing 
loss, and the examiner found that medical evaluation was not 
likely to lead to treatment to improve hearing.  He further 
found that any change in hearing since service connection was 
granted was as likely as not due to presbycusis that was 
possibly exacerbated by other health problems.  

The veteran underwent VA examination again on January 2004.  
Audiometric examination results were recorded as 50 at 500 
Hertz, 50 at 1000 Hertz, 60 at 2000 Hertz, 70 at 3000 Hertz, 
and 75 at 4000 Hertz for the right ear, and as 50 at 500 
Hertz, 60 at 1000 Hertz, 70 at 2000 Hertz, 70 at 3000 Hertz, 
and 70 at 4000 Hertz for the left ear.  The examiner found 
sensorineural hearing loss and stated that medical evaluation 
was not likely to lead to treatment that would improve 
hearing.  He opined that the veteran's hearing sensitivity 
was unchanged and that any adjudication should be based on 
the better results recorded at the last VA examination.  

At the veteran's most recent VA examination in February 2007, 
he complained of decreased hearing and stated he had trouble 
hearing in the presence of noise and sometimes with soft 
conversation.  He reported that his left ear was worse than 
his right ear.  He denied occupational noise exposure from 
his work in sales and later as a manager of private clubs.  
He stated that he had been retired for over 20 years.  The 
examiner noted possible recreational noise exposure, as the 
veteran reported hunting when he was younger.  Audiometric 
examination results were recorded as 60 at 500 Hertz, 60 at 
1000 Hertz, 65 at 2000 Hertz, 75 at 3000 Hertz, and 80 at 
4000 Hertz for the right ear, and as 65 at 500 Hertz, 70 at 
1000 Hertz, 75 at 2000 Hertz, 90 at 3000 Hertz, and 90 at 
4000 Hertz for the left ear.  The examiner found moderate to 
severe sensorineural hearing loss in each ear.  He stated 
that there was no medical referral indicated, nor a problem 
that, if treated, might cause a change in hearing 
sensitivity.  He further found no significant change in 
hearing since the previous evaluation and opined that the 
veteran's hearing loss, when appropriately amplified, would 
not preclude employment in a normal listening situation.  

The veteran submitted a signed but undated lay statement from 
a former employer.  The employer stated that the veteran had 
been the lead concession manager for their company for 
several years.  He reported that the veteran had done a 
tremendous job buying, stocking, scheduling, and operating 
the concession stand for their program.  He further stated 
that the veteran's hearing failed him over the years, and he 
became no longer able to discern the proper orders for the 
customers, which caused undue hardship for him and the 
customers.  The employer stated that after many 
hearing-related problems, the veteran was let go from the 
company.  

The veteran testified before the Board at a Travel Board 
hearing in June 2007.  Testimony revealed that the veteran 
was last employed two years ago running a softball concession 
stand.  He testified that he cooked and would do the selling 
over the counter, but he was asked to leave the job when he 
developed hearing problems.  He reported that he left his job 
at a catering company for the same reason.  He stated that he 
had never tried to find employment after leaving the softball 
concession stand job because of his hearing problem and also 
because he was physically unable to do certain things.  He 
testified that the majority of his past employment has 
involved dealing with people face-to-face.  He reported that 
when he was employed, he needed people to repeat instructions 
whether they were telling him one on one or telling him with 
a crowd and noise in the background.  He stated that his 
hearing aids had been tested in the previous three to four 
months, and his physician had been puzzled that he still 
could not hear well.  He testified that he often felt 
embarrassed at being unable to hear and sometimes pretended 
to understand what somebody said when he actually did not.  
He reported that the volume of his television was turned very 
high, but he still could not hear it if there was any other 
background noise.  He also reported problems hearing the 
waitress at a restaurant and the cashier at a grocery store.  
He testified that his telephone had a loud ringer, and he was 
able to hear better when using his cell phone.  He stated 
that he looked directly at people when talking to them in 
order to use his eyes to help him hear them.               

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  At the most recent VA 
examination, the examiner found that with appropriate 
amplification, the veteran would be able to work in a normal 
listening environment.  While the veteran may experience 
difficulty in any field of employment that requires face-to-
face interaction with people, it is not shown that he would 
be precluded from a type of employment where he has less 
interaction with people.  The veteran completed four years of 
high school.  There is no competent evidence of record 
showing that he is unable to maintain any form of 
substantially gainful employment due to the severity of his 
service-connected disabilities.    

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, but these factors are 
reflected in the current 60 percent rating.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  While his service-
connected disabilities may cause some economic 
inadaptability, this also is taken into account in the 
assigned evaluation.  In addition, the veteran has many non 
service-connected disabilities that may have an impact on his 
employability.  In this case, there is no showing of total 
individual unemployability based solely on the veteran's 
service-connected disabilities.   

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed since 2005, the preponderance of the 
evidence is against finding that his service-connected 
disabilities have resulted in unemployability.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
single disability evaluation of 60 percent, the preponderance 
of the evidence is against his claim.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and March 
2006; a rating decision in September 2004; and a statement of 
the case in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


